Title: Motion on Instructions to John Jay, [8 December] 1780
From: Madison, James
To: 


[8 December 1780]
Whereas the propositions moved by the Delegates from Georgia and taken into consideration on the 5th. instant: do essentially affect the claims of Virginia as defined & recognized by Congress in their instructions both to their Minister Plenipo: for negociating peace & their Minister Plenipo: to the Court of Spain; which claims the State of Virginia has expressly instructed their representatives in Congress to insist upon; and it has been urged as a reason for agreeing to the propositions above mentioned that the change of circumstances which has taken place since these instructions were given on the part of Virginia may have changed the sense of that State with regard to the object of them; Resolved yt. the further considerations of the said Propositions be suspended untill such of the Proceedings of Congress and of the communications from their Ministers in Spain as relate to this matter together with the said propositions shall have been transmitted by the Delegates from Virginia to the Legislature of that State, and their ultimate sense thereon be made known to Congress.
 